Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14 and 17 are allowed.                                                                                                                         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2008/0224809) in view of Wu et al. (US 2016/0300657).


Re Claims 1, 9; Zhang discloses a magnetic component, (Fig. 1) comprising: a magnetic core comprising an E-shaped lower part (21), an E-shaped upper part (22) and an I-shaped central part (the middle part with the coil around) closing both the lower part and the upper part such that the lower part and the central part define two lower magnetic circuits (Fig. 1) and 
the upper part and the central part define two upper magnetic circuits, (Fig. 1) 
a first coil (13) and a second coil (12) wound around a central branch of the lower part to be coupled to one another (Fig. 1), 

the central part having a reluctance lower than both that of the lower part along each lower magnetic circuit and that of the upper part along each upper magnetic circuit. (Fig. 1. Both the structure provided by the applicant’s drawing and the reference are analogous and thus would have the same reluctance or it is implicit for the coil to have the same reluctance. Furthermore the upper E coil and the lower E coil are significantly larger than the I coil thus the I coil would have reluctance lower than both that of the lower part along each lower magnetic circuit)
Zhang does not disclose wherein the lower part and the upper part of the magnetic core are made with a material having a maximum relative permeability below 100 while the central part is made with a material having a maximum relative permeability above 100, 1000.
However Wu discusses that the size of the magnetic core determines the permeability (Par. Abstract and also see Par. 0008)
Therefore It would have been an obvious matter of design choice to size 100, 1000, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Re Claim 2; Zhang discloses wherein the upper part comprises a first air gap. (Fig. 1).

Re Claim 3; Zhang discloses wherein the central branch of the upper part comprises the first air gap. (Fig. 1).

Re Claim 4; Zhang discloses wherein the central branch of the upper part comprises a bar, one end of which stops at a distance from the central part so as to form the first air gap. (Fig. 1).

Re Claim 5; Zhang discloses wherein the upper part comprises a second air gap. (Fig. 1).

Re Claim 6; Zhang discloses wherein the central branch of the lower part comprises the second air gap. (Fig. 1).

Re Claim 7; Zhang discloses wherein the central branch of the lower part comprises two aligned bars having ends opposite one another, separated from one another so as to form the second air gap. (Fig. 1).

Re Claim 8; Zhang discloses wherein the central branch of the lower part and the central branch of the upper part have no air gap. (Fig. 1).

Re Claim 11; Zhang discloses wherein the magnetic core has an axial symmetry relative to a vertical axis centered on the central branches of the upper and lower parts. (Fig. 1).

Re Claim 12; Zhang discloses comprising three E-shaped mechanical pieces each having a transverse bar from which two side bars and a central bar originate, wherein the two first mechanical pieces are assembled across from one another such that their side and central bars are respectively aligned, these two first mechanical pieces forming the lower and central parts of the 
Re Claim 13; Zhang discloses a resonant electrical circuit, comprising: a magnetic component comprising: a magnetic core comprising an E-shaped lower part, an E-shaped upper part and an I-shaped central part closing both the lower part and the upper part so that the lower part and the central part define two lower magnetic circuits and the upper part and the central part define two upper magnetic circuits, a first coil and a second coil wound around a central branch of the lower part to be coupled to one another, a third coil wound around a central branch of the upper part, the third coil being connected in series with the second coil, the central part having a reluctance lower than both that of the lower part along each lower magnetic circuit and that of the upper part along each upper magnetic circuit, and See the rejection of Claim 1
The Figure used in the rejection does not disclose a capacitance connected in series with the second coil and the third coil. 
However in another embodiment of the reference, Fig. 5 discloses a capacitance 4 connected in series with a second coil and a third coil.
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled a capacitor with the coil motivated by the desire to regulate the frequency of the circuit. 
Zhang does not disclose wherein the lower part and the upper part of the magnetic core are made with a material having a maximum relative permeability below 100 while the central part is made with a material having a maximum relative permeability above 100, 1000.

Therefore It would have been an obvious matter of design choice to size 100, 1000, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wu and further in view of Chen et al. (US 2007/0120636) 

Re Claims 10, 20 and 21; Zhang discloses a similar structure as the applicant as discussed above in the rejection. 
Zhang does not disclose wherein the first and second coils have respective self-inductances L1, L2 and are coupled to one another so as to have a non-zero mutual inductance M, connected to the self-inductances L1 and L2 by a coupling coefficient k: k = M/                         
                            
                                L
                                1
                                *
                                L
                                2
                            
                        
                     the coupling coefficient k being greater than or equal to 0.9. 
However Chen discloses the wherein the first and second coils have respective self-inductances L1, L2 and are coupled to one another so as to have a non-zero mutual inductance M, connected to the self-inductances L1 and L2 by a coupling coefficient k: k = M/                         
                            
                                L
                                1
                                *
                                L
                                2
                            
                        
                     the coupling coefficient k being greater than or equal to 0.9, 0.95, 0.99. (Fig. 5 discloses the coupling coefficient from 0.5 to 1 and Par. 0016).



Response to Arguments
Applicant's arguments filed 08/13/2019 have been fully considered but they are not persuasive.
Applicant argues that while a change in size may be considered within the level of ordinary skill in the art, it has been recognized that this is only the case where difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device
However the examiner respectfully disagree, as indicated in the rejection above, choosing a number with an infinite possibility (i.e. dimension, permeability etc.) isn’t an inventive step and at best it becomes a guess value and the applicant hasn’t provided an explanation as in the severity of choosing an infinite range of number nor demonstrated possession of an infinite range of number rather than a mere recitation of permeability above or below 100. 
Reciting permeability of above or below 100 has an infinite range of numbers with no linkage to a specific number is under the control one of the ordinary skill to achieve. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
03/02/2021
Primary Examiner, Art Unit 2836